Exhibit 10.40
WILLBROS GROUP, INC.
2010 MANAGEMENT SEVERANCE PLAN
FOR EXECUTIVES

 

 



--------------------------------------------------------------------------------



 



WILLBROS GROUP, INC.
2010 MANAGEMENT SEVERANCE PLAN
FOR EXECUTIVES
Table of Contents

              Page  
 
       
ARTICLE I. DEFINITIONS
    1  
 
       
ARTICLE II. ELIGIBILITY
    9  
 
       
ARTICLE III. SEVERANCE BENEFIT
    9  
 
       
ARTICLE IV. WELFARE PLAN AND SUMMARY PLAN DESCRIPTION
    14  
 
       
ARTICLE V. NO SET-OFF OR MITIGATION
    14  
 
       
ARTICLE VI. RESTRICTIVE COVENANTS
    15  
 
       
ARTICLE VII. NON-EXCLUSIVITY OF RIGHTS
    20  
 
       
ARTICLE VIII. PARTICIPATING EMPLOYERS
    20  
 
       
ARTICLE IX. SUCCESSOR TO EMPLOYER
    20  
 
       
ARTICLE X. DURATION AND AMENDMENT
    20  
 
       
ARTICLE XI. ADMINISTRATION
    21  
 
       
ARTICLE XII. MISCELLANEOUS
    27  
 
       
EXHIBIT A ADDITIONAL PROVISIONS OF THE SUMMARY PLAN DESCRIPTION OF THE PLAN
    A-1  
 
       
EXHIBIT B WILLBROS GROUP, INC. WAIVER AND RELEASE AGREEMENT
    B-1  

 

 



--------------------------------------------------------------------------------



 



WILLBROS GROUP, INC.
2010 MANAGEMENT SEVERANCE PLAN
FOR EXECUTIVES
(Effective October 26, 2010)
WILLBROS GROUP, INC. (the “Company”) hereby adopts the 2010 WILLBROS GROUP, INC.
MANAGEMENT SEVERANCE PLAN FOR EXECUTIVES, hereinafter referred to as the “Plan,”
for the benefit of certain designated participants.
ARTICLE I. DEFINITIONS
1.1 Definitions. In addition to the terms defined elsewhere herein, the
following words and phrases, when used herein with initial capital letters,
shall have the following respective meanings:
1.1.1 “Act” means the United States Securities Exchange Act of 1934, as amended.
1.1.2 “Affiliate” means any Person (including a Subsidiary) that directly or
indirectly through one or more intermediaries, controls, or is controlled by or
is under common control with the Company. For purposes of this definition the
term “control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
1.1.3 “Annual Base Compensation” means the amount a Participant is entitled to
receive as wages or salary on an annualized basis, excluding all bonus, overtime
and incentive compensation, payable by an Employer as consideration for the
Participant’s services, in effect on the Termination Date but disregarding any
reduction that would qualify as Good Reason.
1.1.4 “Board” means the Board of Directors of the Company.
1.1.5 “Cause” means any one or more of the following:
(a) Participant’s conviction or a plea of nolo contendere to a felony or other
crime involving fraud, dishonesty or moral turpitude;
(b) Participant’s willful or reckless material misconduct in the performance of
his duties;

 

 



--------------------------------------------------------------------------------



 



(c) Participant’s willful or reckless violation or disregard of any covenants of
Article VI of the Plan, the code of business conduct and ethics of the Company
or an Affiliate or, if applicable, the code of ethics for CEO and senior
financial officers;
(d) Participant’s material willful or reckless violation or disregard of a
policy of the Company or an Affiliate; or
(e) Participant’s habitual or gross neglect of duties;
provided, however, that for purposes of clauses (b) and (e), Cause shall not
include any one or more of the following:
(i) bad judgment or negligence, other than Participant’s habitual neglect of
duties or gross negligence;
(ii) any act or omission in compliance with law and policies of the Company and
its Affiliates that is reasonably believed by the Participant in good faith,
after reasonable investigation, to have been in or not opposed to the best
interest of the Company or an Affiliate (without intent of the Participant to
gain, directly or indirectly, a profit to which Participant was not legally
entitled);
(iii) any act or omission with respect to which a determination could properly
have been made by the Board that Participant had satisfied the applicable
standard of conduct for indemnification or reimbursement under the Company’s
certificate of incorporation, by-laws, Board resolutions, any applicable
indemnification agreement, or applicable law, in each case as in effect at the
time of such act or omission; or
(iv) during the period after a Change in Control, failure to meet performance
goals, objectives or measures following good faith efforts to meet such goals,
objectives or measures; and
further provided that, for purposes of clauses (b) through (e), if an act, or a
failure to act, which was done, or omitted to be done, by Participant in good
faith and with a reasonable belief, after reasonable investigation, that
Participant’s act, or failure to act, was in the best interest of the Company or
an Affiliate or was required by applicable law or administrative regulation,
such breach shall not constitute Cause if, within ten (10) business days after
Participant is given written notice of such breach that specifically refers to
this Section, Participant cures such breach to the fullest extent that it is
curable. With respect to the above definition of Cause, no act or conduct by
Participant will constitute Cause if Participant acted: (i) in accordance with
the instructions or advice of counsel representing the Company or if there was a
conflict such that Participant could not consult with counsel representing the
Company, other qualified counsel, or (ii) as required by legal process.

 

2



--------------------------------------------------------------------------------



 



1.1.6 “Change in Control” means and shall be deemed to have occurred if (i) any
Person, other than the Company or a Related Party, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power of all the then outstanding Voting Securities, (ii) any Person,
other than the Company or a Related Party, purchases or otherwise acquires under
a tender offer, securities of the Company representing fifty percent (50%) or
more of the total voting power of all the then outstanding Voting Securities,
(iii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors of the Company then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board, (iv) the consummation of a merger, consolidation,
recapitalization or reorganization of the Company, other than a merger,
consolidation, recapitalization or reorganization which would result in the
Voting Securities outstanding immediately prior thereto continuing to represent,
either by remaining outstanding or by being converted into voting securities of
the surviving entity (or if the surviving entity is a subsidiary of another
entity, then of the parent entity of such surviving entity), at least sixty
percent (60%) of the total voting power represented by the voting securities of
the surviving entity (or parent entity) outstanding immediately after such
merger, consolidation, recapitalization or reorganization, (v) the stockholders
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets to any Person,
other than a Related Party, or (vi) the Board or the appropriate committee
thereof adopts a resolution to the effect that a Change in Control has occurred.
Any event, transaction or series of events or transactions that would constitute
a Change in Control under this definition and that relates to, results from or
constitutes a part of the insolvency of, or a bankruptcy, bankruptcy
reorganization or receivership of, the Company shall not constitute a Change in
Control.
1.1.7 “Code” means the United States Internal Revenue Code of 1986, as amended.
1.1.8 “Committee” means all of the members of the Willbros Executive Leadership
Team, as the same shall be composed from time to time.
1.1.9 “Company” means Willbros Group, Inc., a Delaware corporation, and any
successor thereto.

 

3



--------------------------------------------------------------------------------



 



1.1.10 “Competitive Business” means, as of any date, any individual or entity
(and any branch, office, or operation thereof) which engages in, or proposes to
engage in (with Participant’s assistance) any of the following in which the
Participant has been engaged in the twelve (12) months preceding the Termination
Date: (i) engineering, construction, turnaround, maintenance, life cycle
extension services or facilities development or operations services to the oil,
gas, power, refining or petrochemical industries, including, without limitation,
designing, constructing, upgrading or repairing midstream infrastructure such as
pipelines, compressor stations or related facilities for onshore and coastal
locations as well as downstream facilities, such as refineries; (ii) engineering
or construction services for the electric power transmission and distribution
markets; and (iii) any other business actively engaged in by the Company or any
Affiliate which represents for any calendar year or is projected by the Company
or any Affiliate (as reflected in a business plan adopted by the Company or any
Affiliate before Participant’s Termination Date) to yield during any year during
the first three fiscal year periods commencing on or after Participant’s
Termination Date, more than 5% of the gross revenue of the Willbros Parties,
and, in either case, which is located (x) anywhere in the United States or
Canada, or (y) anywhere outside of the United States or Canada where the Company
or any Affiliate is then engaged in, or proposes as of the Termination Date to
engage in to the knowledge of the Participant, any of such activities.
1.1.11 “Confidential and Proprietary Information” means any non-public
information of any kind or nature in the possession of the Company or any
Affiliate, including, without limitation, ideas, processes, methods, systems,
procedures, designs, innovations, devices, inventions, discoveries, know-how,
data, techniques, models, lists of former, present and prospective customers,
vendors, suppliers and employees, marketing, business or strategic plans,
pricing structure, financial information, research and development information,
trade secrets or other subject matter relating to the Company’s or an
Affiliate’s products, services, businesses, operations, employees, customers or
suppliers, whether in tangible or intangible form, including: (i) any
information that gives the Company or any Affiliate a competitive advantage in
the businesses in which the Company or an Affiliate is engaged, or (ii) any
information obtained by the Company or any Affiliate from third parties to which
the Company or an Affiliate owes a duty of confidentiality, or (iii) any
information that was learned, discovered, developed, conceived, originated or
prepared during or as a result of the Participant’s performance of any services
on behalf of the Company or any Affiliate. Notwithstanding the foregoing,
“Confidential and Proprietary Information” shall not include: (i) information
that is or becomes generally known to the public through no fault of
Participant; (ii) information obtained on a non-confidential basis from a third
party other than the Company or any Affiliate, which third party disclosed such
information without breaching any legal, contractual or fiduciary obligation; or
(iii) information approved for release by written authorization of the Company.
1.1.12 “Disability” means any medically determinable physical or mental
impairment of Participant where he: (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (b) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Participant’s Employer. Notwithstanding the foregoing, all
determinations of whether a Participant is Disabled shall be made in accordance
with Section 409A of the Code.

 

4



--------------------------------------------------------------------------------



 



1.1.13 “Effective Date” means October 26, 2010 as to this Plan with respect to
the Company and each Subsidiary that adopts the Plan as of such date. If a
Subsidiary adopts the Plan after such date, then the Effective Date for such
Subsidiary and its Employees who are Participants shall be the date specified in
the document by which the Subsidiary adopts the Plan.
1.1.14 “Employee” means a common law employee of an Employer.
1.1.15 “Employer” means the Company or, if Participant is not employed by the
Company, a Subsidiary that employs the Participant and which has adopted the
Plan pursuant to Article VIII hereof, and the successor of either (provided, in
the case of a Subsidiary, that each successor is also a Subsidiary).
1.1.16 “ERISA” means the United States Employee Retirement Income Security Act
of 1974, as amended.
1.1.17 “Good Reason” means a Separation from Service by a Participant in
accordance with the substantive and procedural provisions of this Section.
(a) Separation from Service by a Participant for “Good Reason” means a
Separation from Service initiated by the Participant on account of any one or
more of the following actions or omissions that, unless otherwise specified,
occurs following a Change in Control:
(i) a reduction in the rate of the Participant’s Annual Base Compensation,
except that a reduction in the rate of the Participant’s Annual Base
Compensation is not Good Reason if it is made as part of an across-the-board
salary reduction that affects all of the Company’s executive officers;
(ii) a change in the location of a Participant’s principal place of employment
by the Employer by fifty (50) miles or more from the location where he was
principally employed immediately prior to the date on which a Change in Control
occurs;
(iii) a significant reduction in the nature or scope of a Participant’s
authorities or duties from those applicable to such Participant immediately
prior to the date on which a Change in Control occurs; or
(iv) the failure at any time of the successor to the Participant’s Employer
explicitly to assume and agree to be bound by this Plan.

 

5



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything in this Plan to the contrary, no act or omission
shall constitute grounds for “Good Reason”:
(i) unless the Participant gives a Notice of Termination to the Employer thirty
(30) days prior to his intent to terminate his employment for Good Reason which
describes the alleged act or omission given rise to Good Reason;
(ii) unless such Notice of Termination is given within ninety (90) days of the
Participant’s first actual knowledge of such act or omission; and
(iii) unless the Employer fails to cure such act or omission within the thirty
(30) day period after receiving the Notice of Termination.
(c) No act or omission shall constitute grounds for “Good Reason”, if the
Participant has consented in writing to such act or omission in a document that
makes specific reference to this Section.
1.1.18 “Incentive Plan” means any of the Company’s management incentive plans,
sales incentive plans and other incentive or bonus plans or arrangements in
existence on October 26, 2010 (but excluding any long-term incentive awards), or
any additional or successor plans in effect on or before the relevant
Termination Date and providing substantially equivalent or better incentive
opportunities for Employees.
1.1.19 “Notice of Consideration” see Section 3.2.1.
1.1.20 “Notice of Termination” means a written notice of a Separation from
Service, if applicable, given in accordance with Section 10.3 that sets forth:
(a) the specific termination provision in the Plan relied on by the party giving
such notice, (b) in reasonable detail the specific facts and circumstances
claimed to provide a basis for such Separation from Service, and (c) if the
Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.
1.1.21 “Participant” means an Employee selected for participation in the Plan
pursuant to Section 2.1 hereof.
1.1.22 “Payment Date” means the date which is the sixtieth (60th) day after the
date of a Separation from Service as to which a Severance Benefit is payable.
1.1.23 “Person” shall have the meaning assigned in the Act.

 

6



--------------------------------------------------------------------------------



 



1.1.24 “Plan” means the 2010 Willbros Group, Inc. Management Severance Plan for
Executives, effective October 26, 2010, as amended from time to time.
1.1.25 “Related Party” means (i) a Subsidiary, (ii) any employee benefit plan
(including an employee stock ownership plan) sponsored by the Company or any
Subsidiary, or (iii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.
1.1.26 “Sale of a Business” means the Company has sold or otherwise disposed of
a Subsidiary, branch or other business unit (or all or substantially all of the
assets thereof), in which the Participant was employed before such sale or
disposition, to any Person, other than the Company or an Affiliate, and the
Participant has been offered employment with the acquirer of such Subsidiary,
branch or unit on substantially the same terms and conditions under which the
Participant worked for the Participant’s Employer.
1.1.27 “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Employer. For purposes of determining
whether a Separation from Service has occurred, the employment relationship is
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months, or if longer, so long as the Participant retains a right
to reemployment with his Employer under an applicable statute or by contract.
For this purpose, a leave of absence constitutes a bona fide leave of absence
only if there is a reasonable expectation that the Participant will return to
perform services for the Employer. If the period of leave exceeds six (6) months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship will be deemed to terminate
on the first date immediately following such six (6) month period.
Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, and such impairment causes the Participant to be unable to perform
the duties of the Participant’s position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence shall
be substituted for such six (6) month period. For purposes of this Plan, a
Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (A) the Participant and
Employer reasonably anticipate the Participant will perform no further services
for the Company or an Affiliate (whether as an employee or an independent
contractor), or (B) that the level of bona fide services the Participant will
perform for the Company or any Affiliate (whether as an employee or independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed over the immediately preceding thirty-six
(36) month period or, if the Participant has been providing services to the
Company, the Employer or an Affiliate for less than thirty-six (36) months, the
full period over which the Participant has rendered services, whether as an
employee or independent contractor. The determination of whether a Separation
from Service has occurred shall be governed by the provisions of Treasury
Regulation § 1.409A-1, as amended, taking into account the objective facts and
circumstances with respect to the level of bona fide services performed by the
Participant after a certain date.

 

7



--------------------------------------------------------------------------------



 



1.1.28 “Severance Benefit” means the amounts payable and benefits provided in
accordance with Section 3.1 hereof.
1.1.29 “Severance Compensation” means, with respect to each Participant, the sum
of the following:
(i) the greater of such Participant’s Annual Base Compensation at the rate in
effect (a) immediately prior to the date of the Change in Control, or (b) on the
date of such Participant’s Separation from Service; plus
(ii) the Participant’s greatest annual cash bonus received during the thirty-six
(36) month period ending on (a) the date of the Change in Control, with respect
to a Separation from Service following the date of a Change in Control or
(b) the date of Separation from Service, with respect to a Separation from
Service occurring prior to the date of a Change in Control.
1.1.30 “Subsidiary” means any corporation, partnership, limited liability
company or joint venture in which the Company, directly or indirectly, holds a
majority of the voting power of such corporation’s outstanding shares of capital
stock or a majority of the capital or profits interests of such partnership,
limited liability company, or joint venture.
1.1.31 “Termination Date” means the date of the receipt of the Notice of
Termination by Participant (if such notice is given by Participant’s Employer)
or by Participant’s Employer (if such notice is given by Participant), or any
later date, not more than thirty (30) days after the giving of such notice,
specified in such notice; provided, however, that:
(a) if Participant’s employment is terminated by reason of death or Disability,
the Termination Date shall be the date of Participant’s death or the date of
deemed termination of employment due to Disability, as applicable, regardless of
whether a Notice of Termination has been given; and
(b) if no Notice of Termination is given, the Termination Date shall be the last
date on which the Participant is employed by an Employer; and
(c) for purposes of Article VI (Restrictive Covenants) if the Participant does
not have a Separation from Service, the Termination Date shall be the date the
entity that employs the Participant ceases to be a Subsidiary, or the date of
the Sale of a Business.

 

8



--------------------------------------------------------------------------------



 



1.1.32 “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
1.1.33 “Willbros Party” means each of the Company or an Affiliate.
1.1.34 “Work Product” means any and all work product, including, but not limited
to, documentation, tools, templates, processes, procedures, discoveries,
inventions, innovations, technical data, concepts, know-how, methodologies,
methods, drawings, prototypes, trade secrets, notebooks, reports, findings,
business plans, recommendations and memoranda of every description, that
Participant makes, conceives, discovers or develops alone or with others during
the course of Participant’s employment with an Employer or during the one
(1) year period following Participant’s Termination Date (whether or not
protectable upon application by copyright, patent, trademark, trade secret or
other proprietary rights).
ARTICLE II. ELIGIBILITY
2.1 Participation. An Employee shall be entitled to be a Participant if the
Employee is selected for participation by the Board and signs an Acceptance of
Participation, in a form acceptable to the Company, at any date prior to the
date of an event (i.e., prior to a Change in Control for purposes of
Section 3.1.1 and prior to Separation from Service for purposes of
Section 3.1.2) which would cause the Employee to be entitled to a Severance
Benefit. The Company shall provide a notice to each Employee who is designated
to be a Participant.
2.2 Duration of Participation. A Participant shall cease to be a Participant
when the Participant incurs a Separation from Service, unless such Participant
is then entitled to a Severance Benefit. A Participant entitled to a Severance
Benefit shall remain a Participant until the full amount of the Severance
Benefit has been provided to such Participant. The Board may, from time to time,
determine that a Participant shall no longer be a Participant; provided,
however, that the Board shall not change the status of a Participant in any
manner as of, after, or in anticipation of a Separation from Service or a Change
in Control. The Company shall provide a notice to each Participant of any
revocation of Participant status.
ARTICLE III. SEVERANCE BENEFIT
3.1 Right to Severance Benefit. Subject to Sections 3.5 and 3.6, a Participant
shall be entitled to receive a Severance Benefit from the Participant’s Employer
or the Company, as follows:
3.1.1 Separation from Service following a Change in Control. If, within one
(1) year following a Change in Control, a Participant incurs an involuntary
Separation from Service by action of the Employer other than for Cause or
voluntarily incurs a Separation from Service for Good Reason, the Participant
shall be entitled to (i) a lump sum cash payment in an amount equal to two
hundred percent (200%) of the Participant’s Severance Compensation, which shall
be paid on the Payment Date, and (ii) the amounts set forth in Section 3.1.3,
payable as described in Section 3.1.3.

 

9



--------------------------------------------------------------------------------



 



3.1.2 Separation from Service prior to a Change in Control. If, prior to a
Change in Control, a Participant incurs an involuntary Separation from Service
by action of the Employer other than for Cause, the Participant shall be
entitled to a lump sum cash payment in an amount equal to one hundred percent
(100%) of the Participant’s Severance Compensation under Section 1.1.29(i) only
(but not under Section 1.1.29(ii)) which shall be paid on the Payment Date.
3.1.3 Additional Severance Benefit. In addition to the amounts payable under
Section 3.1.1, each Participant entitled to a Severance Benefit under
Section 3.1.1 (but not under Section 3.1.2) shall receive:
(i) a lump sum cash payment, which shall be paid on the Payment Date, in an
amount equal to the following formula: (a) the deemed aggregate annual target
opportunity measured under all applicable Incentive Plans that could have been
earned by such Participant for the fiscal year of the Employer during which such
Participant’s Termination Date occurs (determined as if all applicable goals and
targets had been satisfied in full), multiplied by (b) a fraction, the numerator
of which is the number of days during the period beginning on the first day of
such fiscal year and ending on the date such Participant’s Termination Date
takes effect, and the denominator of which is 365;
(ii) an amount equal to (a) the actual cost incurred by such Participant for
health continuation coverage under Part 6 of Title I of ERISA (including
coverage of the Participant’s spouse and dependents, as the case may be) for a
period of twelve (12) months from the Termination Date less (b) the cost the
Participant would have incurred for comparable health coverage for such twelve
(12) month period had the Participant been an employee during such period. Such
amount shall be paid monthly on the first day of the month following the month
in which the Participant pays the applicable premium for such health
continuation coverage for such month, beginning on the Payment Date. Participant
acknowledges that the actuarially determined value of such coverage, which may
exceed the normal COBRA premium, will be taxable income to Participant. Nothing
herein shall be deemed to adversely affect in any way the rights that a
Participant may have for health continuation coverage under Part 6 of Title I of
ERISA; and
(iii) an amount equal to the Participant’s costs for life insurance benefits,
for a period of twelve (12) months following the Termination Date, under the
life insurance benefit plans maintained by the Employer on the day prior to such
Participant’s Termination Date, which amount will be paid directly by the
Employer on the Payment Date.

 

10



--------------------------------------------------------------------------------



 



3.1.4 The Severance Benefit under Sections 3.1.1, 3.1.2 and 3.1.3 shall be
payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options and other benefits which may
be owed to a Participant under any other plan or arrangement following
termination, including, but not limited to, accrued vacation or sick pay,
amounts or benefits payable under any incentive plan, any life insurance plan,
health plan, disability plan, or any similar or successor plans.
3.2 Terminations Which Do Not Give Rise to a Severance Benefit. If a Participant
dies, becomes Disabled, incurs a Separation from Service from the Employer for
Cause or by reason of the Participant’s voluntary Separation from Service (other
than for Good Reason), or incurs a Separation from Service due to the Sale of a
Business, the Participant shall not be entitled to a Severance Benefit,
regardless of the occurrence of a Change in Control.
3.2.1 Procedural Requirements for Termination for Cause. For any Separation from
Service for Cause following a Change in Control, the Willbros Parties shall
strictly observe each of the following substantive and procedural provisions:
(i) The Board shall call a meeting for the stated purpose of determining whether
Participant’s acts or omissions satisfy the requirements of the definition of
“Cause” and, if so, whether to terminate Participant’s employment for Cause.
(ii) Not less than fifteen (15) days prior to the date of such meeting, the
Board shall provide or cause to be provided Participant and each member of the
Board written notice (a “Notice of Consideration”) of: (A) a detailed
description of the acts or omissions alleged to constitute Cause, (B) the date
of such meeting of the Board, and (C) Participant’s rights under clauses
(iii) and (iv) below.
(iii) Participant shall have the opportunity to present to the Board a written
response to the Notice of Consideration, but shall not have the right to appear
in person or by counsel before the Board.
(iv) Participant’s employment may be terminated for Cause only if: (A) the acts
or omissions specified in the Notice of Consideration did in fact occur and such
actions or omissions do constitute Cause as defined in this Plan, (B) the Board,
by affirmative vote of a simple majority of its members, makes a specific
determination to such effect and to the effect that Participant’s employment
should be terminated for Cause (“Cause Determination”), and (C) the Company or
the Employer thereafter provides Participant with a Notice of Termination that
specifies in specific detail the basis of such Separation from Service for Cause
and which Notice shall be consistent with the reasons set forth in the Notice of
Consideration.
(v) In the event that the existence of Cause shall become an issue in any action
or proceeding between Participant, on the one hand, and any one or more of the
Willbros Parties, on the other hand, the Cause Determination shall be final and
binding on all parties, except as provided in Section 3.2.2 below.
Nothing in this Section 3.2.1 shall preclude the Board, by majority vote, from
suspending Participant from his duties, with pay, at any time.

 

11



--------------------------------------------------------------------------------



 



3.2.2 Standard of Review. In the event that the existence of Cause shall become
an issue in any action or proceeding between a Participant following a Change in
Control, on the one hand, and any one or more of the Willbros Parties on the
other hand, the Willbros Parties, as applicable, shall, notwithstanding the
Cause Determination, have the burden of establishing that the actions or
omissions specified in the Notice of Consideration did in fact occur and do
constitute Cause and that the Willbros Parties have satisfied all applicable
substantive and procedural requirements of this Section.
3.3 Code Section 280G Cutback. Notwithstanding any provision of this Plan to the
contrary, if any amount or benefit to be paid under Article III of this Plan
would be an “excess parachute payment” (within the meaning of Section 280G of
the Code, or any successor provision thereto) but for the application of this
sentence, then the payment to be paid or provided under this Plan will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment, as so reduced, constitutes an excess
parachute payment. Whether requested by the Participant or the Company, the
determination of whether any reduction in such payment or benefit to be provided
under this Plan or otherwise is required pursuant to the preceding sentence will
be made at the expense of the Company by the Company’s independent accountants.
The fact that Participant’s right to payment or benefit may be reduced by reason
of the limitations contained in this Section 3.3 will not of itself limit or
otherwise affect any rights the Participant has other than pursuant to this
Plan. In the event that any payment or benefit intended to be provided under
this Plan is required to be reduced pursuant to this Section 3.3, the Company
will reduce Participant’s payment and/or benefit, to the extent required, in the
following order: (i) the lump sum payment described in Section 3.1.1 or 3.1.2
(as the case may be), (ii) the lump sum payment described in Section 3.1.3(i),
and (iii) the health and life continuation benefits set forth in
Sections 3.1.3(ii) and (iii). The Company and Participant agree that the value
attributable to the restrictive covenants of Article VI is an amount equal to
the sum of (i) the Participant’s Annual Base Compensation and (ii) the amount
payable under Section 3.1.3(i), for the requisite period that such restrictions
are in effect following the Separation from Service.
3.4 Payment Date Limitation. Notwithstanding anything to the contrary in this
Plan, no payment under the Plan shall be paid later than the December 31 of the
second calendar year following the calendar year in which the Separation from
Service occurs.
3.5 Waiver and Release. Notwithstanding anything to the contrary in this Plan,
in the event that the Participant becomes entitled to a Severance Benefit, no
Willbros Party shall have any obligation to the Participant unless and until the
Participant executes and delivers to the Company within sixty (60)-days after
Separation from Service a release and waiver substantially in the form attached
hereto as Exhibit B, or as otherwise mutually acceptable.
3.6 Breach of Covenants. If a court determines that the Participant has breached
any covenants of Article VI or other obligation entered into at any time between
the Participant and any Willbros Party, then no Willbros Party shall have any
obligation to pay or provide any Severance Benefits under Article III of the
Plan.

 

12



--------------------------------------------------------------------------------



 



ARTICLE IV. WELFARE PLAN AND SUMMARY PLAN DESCRIPTION
4.1 Welfare Plan and Summary Plan Description. This Plan is intended to be a
welfare plan under Section 3(1) of ERISA, and if this Plan were found to be a
pension plan under Section 3(2) of ERISA, the Plan is intended to qualify as a
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees, within the meaning of
Sections 201(2), 301(3) and 401(a)(1) of ERISA. This Plan also is intended to be
a summary plan description under Section 102 of ERISA. The Plan, as a summary
plan description, has been written in a manner calculated to be understood by
the average Participant of the Plan and to reasonably apprise the Participants
and their beneficiaries of their rights and obligations under the Plan.
Additional provisions of the Plan which are intended to satisfy the requirements
of a summary plan description under Section 102 of ERISA are set out in
Exhibit A, attached hereto and made a part hereof. A copy of the Plan shall be
provided to each Participant.
ARTICLE V. NO SET-OFF OR MITIGATION
5.1 No Set-off. The Participant’s right to receive when due the payments and
other benefits provided for under this Plan is absolute, unconditional and
subject to no setoff, counterclaim, recoupment, or other claim, right or action
that any Willbros Party may have against Participant or others, except as
expressly provided in this Section 5.1 or as specifically otherwise provided in
this Plan. Notwithstanding the prior sentence, any Willbros Party shall have the
right to deduct any amounts outstanding on any loans or other extensions of
credit to Participant from a Willbros Party from the Participant’s payments and
other benefits (if any) provided for under this Plan. Notwithstanding any
provision of this Plan to the contrary, the Participant acknowledges that any
incentive-based compensation paid to the Participant under this Plan may be
subject to recovery by the Company under any clawback policy which the Company
may adopt from time to time, including, without limitation, any policy which the
Company may be required to adopt under Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules and regulations of the United
States Securities and Exchange Commission thereunder or the requirements of any
national securities exchange on which the Company’s common stock may be listed.
The Participant agrees to promptly return any such incentive-based compensation
which the Company determines it is required to recover from the Participant
under any such clawback policy. Time is of the essence in the performance by the
Willbros Parties of their respective obligations under this Plan.
5.2 No Mitigation. The Participant shall not have any duty to mitigate the
amounts payable by any Willbros Party under this Plan by seeking new employment
or self-employment following termination. Except as specifically otherwise
provided in this Plan, all amounts payable pursuant to this Plan shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to the Participant as the result of
Participant’s employment by another employer or self-employment.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VI. RESTRICTIVE COVENANTS
6.1 Confidential and Proprietary Information. The Participant agrees that
Confidential and Proprietary Information constitutes valuable, special and
unique assets of the Company and its Affiliates, developed at great expense by
the Company and its Affiliates, and that competitors can reap potential or real
economic benefits from the possession of such information that is not otherwise
available to them. The Participant acknowledges that in the course of performing
services for a Willbros Party, the Participant may create (alone or with
others), learn of, have access to, receive and be provided training in the
handling of Confidential and Proprietary Information. Each Participant
recognizes that all such Confidential and Proprietary Information constitutes a
legitimate business interest of the Company and its Affiliates and is the sole
and exclusive property of the Company and its Affiliates or of third parties to
which the Company or an Affiliate owes a duty of confidentiality, that it is the
Company’s policy to safeguard and keep confidential all such Confidential and
Proprietary Information, and that disclosure of Confidential and Proprietary
Information to an unauthorized third party would cause irreparable harm to the
Company and its Affiliates. Each Participant agrees that, except as required by
the duties of the Participant’s employment with the Company or any of its
Affiliates and except in connection with enforcing Participant rights under this
Plan or if compelled by a court or governmental agency, in each case provided
that prior written notice is given to the Company, the Participant will not,
without the written consent of the Company, willfully disseminate or otherwise
disclose, directly or indirectly, any Confidential and Proprietary Information
disclosed to Participant or otherwise obtained by Participant during his
employment with the Company or its Affiliates, and will take all necessary
precautions to prevent disclosure to any unauthorized individual or entity
(whether or not such individual or entity is employed or engaged by, or is
otherwise affiliated with, the Company or any Affiliate), and will use the
Confidential and Proprietary Information solely for the benefit of the Company
and its Affiliates and will not use the Confidential and Proprietary Information
for the benefit of any other Person nor permit its use for the benefit of
Participant. These obligations shall continue during and after the termination
of Participant’s employment for any reason and for so long as the Confidential
and Proprietary Information remains Confidential and Proprietary Information.
6.2 Non-Competition. The Participant acknowledges and agrees that, as an
employee and representative of the Company or an Affiliate, Participant has been
and will be given specialized training and/or information regarding the
Company’s and its Affiliates’ business methods and access to certain
Confidential and Proprietary Information. Participant therefore acknowledges and
agrees that the protection of such information constitutes a legitimate business
interest of the Company and its Affiliates. Consequently, and as ancillary
covenants to the terms, conditions and promises set forth elsewhere in this
Plan, and in particular the covenants set forth in this Article VI, Participant
agrees to this non-competition covenant. During the period beginning on the
Effective Date and ending on the first anniversary of the date of Separation
from Service, regardless of the reason for Participant’s Separation from
Service, Participant agrees that without the written consent of the Company,
Participant shall not at any time, directly or indirectly, in any capacity:
6.2.1 engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after Participant’s Separation
from Service, this Section 6.2 shall not preclude Participant from: (i) being an
employee of, or consultant to, any business unit of a Competitive Business but
only if: (A) such business unit does not qualify as a Competitive Business in
its own right, and (B) Participant does not have any direct or indirect
involvement in, or responsibility for, any operations of such Competitive
Business that cause it to qualify as a Competitive Business, or (ii) with the
approval of the Company, being a consultant to, an advisor to, a director of, or
an employee of, a Competitive Business. This restriction applies regardless of
geographic location, it being acknowledged by both the Company and the
Participant that the Company’s and its Affiliates’ competitors are not confined
to a particular geographic area; or

 

14



--------------------------------------------------------------------------------



 



6.2.2 make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
Section 6.2.2 shall, however, restrict the Participant from making an investment
in any Competitive Business if such investment does not: (i) represent more than
1% of the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive Business, (ii) give Participant any right or
ability, directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, or (iii) create a conflict of interest
between Participant’s duties to the Company and its Affiliates or under this
Plan and his interest in such investment.
6.3 Non-Solicitation. The Participant acknowledges and agrees that, as an
employee and representative of the Company or an Affiliate, Participant has been
and will be given specialized training and/or information and materials
belonging to the Company, its Affiliates and to third parties, including but not
limited to, clients, vendors, suppliers and customers, who have furnished such
information and materials to the Company and its Affiliates under obligations of
confidentiality. Participant acknowledges and agrees that this creates a special
relationship of trust and confidence between the Company, its Affiliates,
Participant and the Company’s established vendors, suppliers, and customers.
Participant further acknowledges and agrees that there is a high risk and
opportunity for any person given such training and information to misappropriate
the relationship and goodwill existing between the Company and its Affiliates
and the Company’s established clients, vendors, suppliers, and customers.
Consequently, and as ancillary covenants to the terms, conditions and promises
set forth elsewhere in this Plan, and in particular the covenants set forth in
this Article VI, Participant agrees to this non-solicitation covenant. During
the period beginning on the Effective Date and ending on the first anniversary
of the date of Separation from Service, regardless of the reason for
Participant’s Separation from Service, the Participant shall not, directly or
indirectly:
6.3.1 other than in connection with the good-faith performance of his duties as
an officer of the Company or its Affiliates, cause or attempt to cause any
employee, director or consultant of the Company or an Affiliate to terminate his
relationship with the Company or an Affiliate;

 

15



--------------------------------------------------------------------------------



 



6.3.2 solicit the employment or engagement as a consultant or adviser, of any
employee of the Company or an Affiliate (other than by the Company or its
Affiliates), or cause or attempt to cause any Person to do any of the foregoing;
6.3.3 establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee of the Company or an Affiliate, if such
business is or will be a Competitive Business; or
6.3.4 solicit the purchase or sale of goods, services or combination of goods
and services from the established customers of the Company or an Affiliate. For
the purpose of this provision, “established customers” shall be deemed to
include any entity or Person which has been a customer or supplier of the
Company or an Affiliate within twelve (12) months of the date of Participant’s
Separation from Service with the Company or an Affiliate. This restriction
applies regardless of geographic location, it being acknowledged by both the
Company and the Participant that the Company’s and its Affiliates’ established
customers are not confined to a particular geographic area.
6.4 Intellectual Property.
6.4.1 During the period of Participant’s employment with the Company or any
Affiliate, and thereafter upon the Company’s request, regardless of the reason
for Participant’s Separation from Service, Participant shall disclose
immediately to the Company all Work Product that: (i) relates to the business of
the Company or any Affiliate or any customer or supplier to the Company or an
Affiliate or any of the products or services being developed, manufactured, sold
or otherwise provided by the Company or an Affiliate or that may be used in
relation therewith; or (ii) results from tasks or projects assigned to
Participant by the Company or an Affiliate; or (iii) results from the use of the
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company or an Affiliate. Participant agrees that any Work
Product shall be the property of the Company and, if subject to copyright, shall
be considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended. If and to the extent that any such Work Product is not a “work
made for hire” within the meaning of the Copyright Act of 1976, as amended,
Participant hereby assigns, and agrees to assign, to the Company all right,
title and interest in and to the Work Product and all copies thereof, and all
copyrights, patent rights, trademark rights, trade secret rights and all other
proprietary and intellectual property rights in the Work Product, without
further consideration, free from any claim, lien for balance due, or rights of
retention thereto on the part of Participant.
6.4.2 Notwithstanding the foregoing, the Company agrees and acknowledges that
the provisions of Section 6.4.1 relating to ownership and disclosure of Work
Product do not apply to any inventions or other subject matter for which no
equipment, supplies, facility, or trade secret information of the Company or an
Affiliate was used and that are developed entirely on Participant’s own time,
unless: (i) the invention or other subject matter relates: (a) to the business
of the Company or an Affiliate, or (b) to the actual or demonstrably anticipated
research or development of the Company or any Affiliate, or (ii) the invention
or other subject matter results from any work performed by Participant for the
Company or any Affiliate.

 

16



--------------------------------------------------------------------------------



 



6.4.3 The Participant agrees that, upon disclosure of Work Product to the
Company, Participant will, during his employment by the Company or an Affiliate
and at any time thereafter, at the request and cost of the Company, execute all
such documents and perform all such acts as the Company or an Affiliate (or
their respective duly authorized agents) may reasonably require: (i) to apply
for, obtain and vest in the name of the Company alone (unless the Company
otherwise directs) letters patent, copyrights or other intellectual property
protection in any country throughout the world, and when so obtained or vested
to renew and restore the same; and (ii) to prosecute or defend any opposition
proceedings in respect of such applications and any opposition proceedings or
petitions or applications for revocation of such letters patent, copyright or
other intellectual property protection, or otherwise in respect of the Work
Product.
6.4.4 In the event that the Company is unable, after reasonable effort, to
secure the Participant’s execution of such documents as provided in
Section 6.4.3, whether because of Participant’s physical or mental incapacity or
for any other reason whatsoever, Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney-in-fact, to act for and on his behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution, issuance and protection of letters patent, copyright
and other intellectual property protection with the same legal force and effect
as if personally executed by Participant.
6.5 Non-Disparagement.
6.5.1 On and after any Separation from Service, Participant shall not make, or
cause to be made, any statement, observation or opinion, or communicate any
information (whether oral or written, directly or indirectly) that: (i) accuses
or implies that the Company and/or any of its Affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns,
engaged in any wrongful, unlawful or improper conduct, whether relating to
Participant’s employment (or the termination thereof), the business or
operations of the Company and/or an Affiliate, or otherwise; or (ii) disparages,
impugns or in any way reflects adversely upon the business or reputation of the
Company and/or any of its Affiliates, together with their respective present or
former officers, directors, partners, stockholders, employees and agents, and
each of their predecessors, successors and assigns.
6.5.2 The Company agrees not to authorize any statement, observation or opinion,
or communicate any information (whether oral or written, direct or indirect)
that: (i) accuses or implies that Participant engaged in any wrongful, unlawful
or improper conduct relating to Participant’s employment or termination thereof
with the Company or any Affiliate, or otherwise; or (ii) disparages, impugns or
in any way reflects adversely upon the reputation of Participant.

 

17



--------------------------------------------------------------------------------



 



6.5.3 Notwithstanding anything to the contrary in this Plan, nothing herein
shall be deemed to preclude Participant or the Company and its Affiliates from
providing truthful testimony or information pursuant to subpoena, court order or
other similar legal or regulatory process, provided, that to the extent
permitted by law, Participant will promptly inform the Company of any such
obligation prior to participating in any such proceedings.
6.6 Reasonableness of Restrictive Covenants.
6.6.1 Participant acknowledges that the covenants contained in this Plan are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s and its Affiliates’
legitimate interests in their Confidential and Proprietary Information, their
proprietary work, and in their relationships with their employees, customers,
suppliers and agents.
6.6.2 The Company has, and Participant has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. Participant acknowledges that his observance of
the covenants contained herein will not deprive Participant of the ability to
earn a livelihood or to support his dependents.
6.6.3 Participant understands he is bound by the terms of this Article VI,
whether or not he receives severance payments under this Plan or otherwise.
6.7 Right to Injunction; Survival of Undertakings.
6.7.1 In recognition of the confidential nature of the Confidential and
Proprietary Information, and in recognition of the necessity of the limited
restrictions imposed by this Plan, Participant and the Company agree that it
would be impossible to measure solely in money the damages which the Company and
its Affiliates would suffer if Participant were to breach any of his obligations
hereunder. Participant acknowledges that any breach of any provision of this
Plan would irreparably injure the Company and its Affiliates. Accordingly,
Participant agrees that if he breaches any of the provisions of this Plan, the
Company and its Affiliates shall be entitled, in addition to any other remedies
to which the Company and its Affiliates may be entitled under this Plan or
otherwise, to an injunction to be issued by a court of competent jurisdiction,
to restrain any breach, or threatened breach, of any provision of this Plan
without the necessity of posting a bond or other security therefor, and
Participant hereby waives any right to assert any claim or defense that the
Company and its Affiliates have an adequate remedy at law for any such breach.

 

18



--------------------------------------------------------------------------------



 



6.7.2 The covenants in this Article VI are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. In the event any court of competent jurisdiction determines that
any covenant included in this Article VI is unenforceable in whole or in part
because of such covenant’s duration or geographical or other scope, it is the
intention of the Company and the Participant that the court shall modify such
restrictions, as the case may be, so as to cause such covenant as so modified to
be enforceable, and this Plan shall thereby be reformed.
6.7.3 All of the provisions of this Plan shall survive any Separation from
Service of Participant, without regard to the reasons for such termination.
Notwithstanding anything to the contrary in this Plan, in addition to any other
rights it may have, neither the Company nor any Affiliate shall have any
obligation to pay or provide severance or other benefits (except as may be
required under ERISA) after the date of Separation from Service if Participant
has materially breached any of Participant’s obligations under this Plan.
6.7.4 All covenants in this Article VI shall be construed as an agreement
independent of any other provision in this Plan, and the existence of any claim
or cause of action of the Participant against the Company or an Affiliate,
whether predicated on this Plan, or otherwise, shall not constitute a defense to
the enforcement by the Company or an Affiliate of such covenants.
ARTICLE VII. NON-EXCLUSIVITY OF RIGHTS
7.1 Waiver of Certain Other Rights. To the extent that Participant shall have
received severance payments or other severance benefits under any other plan,
program, policy, practice or procedure or agreement of any Willbros Party prior
to receiving severance payments or other severance benefits pursuant to
Article III, the severance payments or other severance benefits under such other
plan, program, policy, practice or procedure or agreement shall reduce (but not
below zero) the corresponding severance payments or other benefits to which
Participant shall be entitled under Article III. To the extent that Participant
accepts payments made pursuant to Article III, he shall be deemed to have waived
his right to receive a corresponding amount of future severance payments or
other severance benefits under any other plan, program, policy, practice or
procedure or agreement of any Willbros Party.
7.2 Other Rights. Except as expressly provided in this Plan, the Participant’s
participation in the Plan shall not prevent or limit Participant’s continuing or
future participation in any benefit, bonus, incentive or other plan, program,
policy, practice or procedure provided by a Willbros Party and for which
Participant may qualify, nor shall this Plan limit or otherwise affect such
rights as Participant may have under any other plans with a Willbros Party.
Amounts that are vested benefits or that Participant is otherwise entitled to
receive under any plan, program, policy, practice or procedure and any other
payment or benefit required by law at or after the date of Separation from
Service shall be payable in accordance with such plan, program, policy, practice
or procedure or applicable law except as expressly modified by this Plan.

 

19



--------------------------------------------------------------------------------



 



7.3 No Right to Continued Employment. Nothing in this Plan shall guarantee the
right of Participant to continue in employment, and the Company and the Employer
retain the right to terminate Participant’s employment at any time for any
reason or for no reason.
ARTICLE VIII. PARTICIPATING EMPLOYERS
This Plan may be adopted by any Subsidiary. Upon such adoption, the Subsidiary
shall become an Employer and the provisions of the Plan shall be fully
applicable to the Employees of that Subsidiary who are designated Participants
by the Board. This Plan establishes and vests in each Participant a contractual
right to the relevant benefits hereunder, enforceable by the Participant against
the Participant’s Employer. The Company agrees unconditionally to guarantee the
performance by, and obligation of, each Employer under the Plan.
ARTICLE IX. SUCCESSOR TO EMPLOYER
This Plan shall bind any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) which becomes such after a Change in Control
has occurred in the same manner and to the same extent that the Employer would
be obligated under this Plan if no succession had taken place. In the case of
any transaction in which a successor (which becomes such after a Change in
Control has occurred) would not by the foregoing provision or by operation of
law be bound by this Plan, the Employer shall require such successor expressly
and unconditionally to assume and agree to perform the Employer’s obligations
under this Plan, in the same manner and to the same extent that the Employer
would be required to perform if no such succession had taken place. The terms
“Company” and “Employer,” as used in this Plan, shall mean the Company or an
Employer, respectively, as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by this Plan.
ARTICLE X. DURATION AND AMENDMENT
10.1 Duration. The initial term of the Plan shall be the period beginning on the
Effective Date and ending on (and including) December 31, 2010. Beginning on the
last day of such initial term, and on each successive anniversary of such date,
the term of the Plan shall be extended automatically for an additional
successive one (1)-year term; provided, however, that if, at least three
(3) months prior to the last day of any such term, the Company shall give to the
Participants written notice that no such automatic extension shall occur, then
this Plan shall terminate on the last day of such term. This Plan shall remain
in effect until so terminated by the Company. Failure of the Company to provide
the required notice to Participants shall be considered as an extension of this
Plan for an additional one (1)-year term. Notwithstanding anything to the
contrary contained in this “sunset provision,” if a Change in Control occurs
while this Plan is in effect, then this Plan shall not be subject to termination
under this “sunset provision,” and this Plan shall remain in force for a period
of one (1) year after such Change in Control, and if within said one (1)-year
period the contingency factors occur which would entitle a Participant to the
benefits as provided herein, then this Plan shall remain in effect in accordance
with its terms. If, within such one (1) year after a Change in Control, the
contingency factors that would entitle a Participant to said benefits do not
occur, thereupon this Plan shall terminate at the expiration of one (1) year
after such Change in Control.

 

20



--------------------------------------------------------------------------------



 



10.2 Amendment. The Plan may not be amended except for: (i) an amendment that
increases the benefits payable under the Plan or otherwise constitutes a bona
fide improvement of a Participant’s rights under the Plan, or (ii) an amendment
which decreases the benefits of a Participant that is consented to in writing by
such Participant or that is required in order for the Plan to comply with
applicable law or regulation. The parties intend that all payments and
reimbursements made under this Plan be excepted from Section 409A of the Code,
and the regulations and other guidance promulgated thereunder (collectively,
“Section 409A”) and, if not excepted, be compliant with Section 409A.
Accordingly, in the event of any ambiguity in this Plan, this Plan shall be
interpreted and administered so as to be excepted from or, if not excepted from,
compliant with, Section 409A to the fullest extent possible. In the event the
Company determines that a payment or reimbursement or a series of payments or
reimbursements is neither excepted from nor compliant with 409A, notwithstanding
anything in this Plan to the contrary, the Company shall have the unilateral
right to modify or amend this Plan as it deems reasonably appropriate with
respect to Section 409A and other applicable law to render such payment excepted
or compliant so as, to the extent possible, to avoid any adverse tax
consequences to either any Willbros Party or the Participants. Each payment
under this Plan shall be deemed a separate payment for purposes of Section 409A.
10.3 Notices. All notices and other communications under this Plan shall be in
writing and delivered by hand, by a nationally-recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to Participant:
to Participant at his most recent home address on file with the Company.
If to the Company or the Employer:
Willbros Group, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, TX 77027
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.
ARTICLE XI. ADMINISTRATION
11.1 Fiduciaries. Under certain circumstances, the Board or the Committee may be
determined by a court of law to be a fiduciary with respect to a particular
action under the Plan. As authorized by ERISA, to prevent any two parties to the
Plan from being deemed co-fiduciaries with respect to a particular function, the
Plan is intended, and should be construed, to allocate to each party to the Plan
only those specific powers, duties, responsibilities, and obligations as are
specifically granted to it under the Plan.

 

21



--------------------------------------------------------------------------------



 



11.2 Allocation of Responsibilities.
11.2.1 Board of Directors. The Board shall have exclusive authority and
responsibility for:
(i) The amendment or termination of this Plan in accordance with Sections 10.1
and 10.2; and
(ii) The delegation to the Committee of any authority and responsibility
reserved herein to the Board.
11.2.2 Committee. The Committee shall serve as plan administrator and shall have
exclusive authority and responsibility for those functions set forth in
Section 11.3, in other provisions of this Plan, and in provisions of a trust
used to pay benefits under this Plan.
11.3 Provisions Concerning the Committee.
11.3.1 Membership and Voting. The Committee shall consist of not less than three
(3) members. The Committee shall act by a majority of its members at the time in
office, and such action may be taken by a vote at a meeting, in writing without
a meeting, or by telephonic communications. Attendance at a meeting, in person
or by telephone, shall constitute waiver of notice thereof. A member of the
Committee who is a Participant of the Plan shall not vote on any question
relating specifically to such Participant. Any such action shall be voted or
decided by a majority of the remaining members of the Committee. The Committee
may designate one of its members as the Chairman and may appoint a Secretary who
may, but need not, be a member thereof. The Committee may appoint from its
members such subcommittees with such powers as the Committee shall determine.
11.3.2 Duties of the Committee. The Committee shall administer the Plan in
accordance with its terms and shall have all the powers necessary to carry out
such terms. The Committee shall execute any certificate, instrument or other
written direction on behalf of the Plan and may make any payment on behalf of
the Plan. All interpretations of the Plan, and questions concerning its
administration and application, shall be determined by the Committee (or its
delegate). The Committee may appoint such accountants, counsel, specialists, and
other persons as it deems necessary or desirable in connection with the
administration of the Plan. Such accountants and counsel may, but need not, be
accountants and counsel for the Company or a Related Party.

 

22



--------------------------------------------------------------------------------



 



11.4 Delegation of Responsibilities; Bonding.
11.4.1 Delegation and Allocation. The Board and the Committee, respectively,
shall have the authority to delegate or allocate, from time to time, by a
written instrument, all or any part of their responsibilities under the Plan to
such person or persons as each may deem advisable and in the same manner to
revoke any such delegation or allocation of responsibility. Any action of a
person in the exercise of such delegated or allocated responsibility shall have
the same force and effect for all purposes hereunder as if such action had been
taken by the Board or the Committee, as the case may be. Neither the Company,
any Employer, the Board, the Committee nor any member thereof shall be liable
for any acts or omissions of any such person, who shall periodically report to
the Board or the Committee, as applicable, concerning the discharge of the
delegated or allocated responsibilities.
11.4.2 Bonding. The members of the Committee shall serve without bond (except as
expressly required by federal law) and without compensation for their services
as such.
11.5 No Joint Fiduciary Responsibilities. This Plan is intended to allocate to
each named fiduciary the individual responsibility for the prudent execution of
the functions assigned to it, and none of such responsibilities and no other
responsibility shall be shared by two or more of such named fiduciaries unless
such sharing is provided for by a specific provision of the Plan. Whenever one
named fiduciary is required herein to follow the directions of another named
fiduciary, the two named fiduciaries shall not be deemed to have been assigned a
shared responsibility, but the responsibility of a named fiduciary receiving
such directions shall be to follow them insofar as such instructions are on
their face proper under applicable law.
11.6 Information to be Supplied by Employer. Each Employer shall provide to the
Committee or its delegate such information as it shall from time to time need in
the discharge of its duties.
11.7 Fiduciary Capacity. Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan.
11.8 Claims Procedures. Generally, a Participant will not need to file a claim
for a Severance Benefit in order to receive benefits payable under the Plan. If,
however, a Participant believes that the Participant has not received Severance
Benefits to which the Participant believes the Participant is entitled,
including a disagreement with respect to the amount of the Severance Benefit
paid, then the Participant may file a claim for benefits as follows below.
11.8.1 Definitions. For purposes of this Section 11.8, the following terms, when
capitalized, will be defined as follows:
(i) Adverse Benefit Determination: Any denial, reduction or termination of or
failure to provide or make payment (in whole or in part) for a Plan benefit,
including any denial, reduction, termination or failure to provide or make
payment that is based on a determination of a Claimant’s eligibility to
participate in the Plan. Further, any invalidation of a claim for failure to
comply with the claim submission procedure will be treated as an Adverse Benefit
Determination.

 

23



--------------------------------------------------------------------------------



 



(ii) Benefits Administrator: The person or office, if any, to whom the Committee
has delegated day-to-day Plan administration responsibilities and who, pursuant
to such delegation, processes Plan benefit claims in the ordinary course.
(iii) Claimant: A Participant or beneficiary or an authorized representative of
such Participant or beneficiary who has filed or desires to file a claim for a
Plan benefit.
11.8.2 Filing of Benefit Claim. A Claimant must file with the Committee (or the
Benefits Administrator) a written claim for benefits under the Plan on the form
provided by, or in any other manner approved by, the Committee. (For purposes of
applying the time periods for benefit determination pursuant to Section 11.8.4,
filing a claim with the Willbros Benefits Administrator will be treated as
filing a claim with the Committee.) In connection with the submission of a
claim, the Claimant may examine the Plan and any other relevant documents
relating to the claim, and may submit written comments relating to such claim to
the Committee coincident with the filing of the benefit claim form. Failure of a
Claimant to comply with the claim submission procedure will invalidate such
claim unless the Committee in its discretion determines that it was not
reasonably possible to provide such proof or comply with such procedure.
11.8.3 Processing of Benefit Claim. Upon receipt of fully completed benefit
claim forms from a Claimant, the Committee (or the Benefits Administrator) shall
process such benefit claim considering (i) all materials submitted by the
Claimant in connection with the claim, (ii) all Plan provisions pertaining to
the benefit claim, and (iii) where appropriate, all information as to whether
such Plan provisions have in the past been consistently applied with respect to
other similarly situated Claimants. The Committee (or the Benefits
Administrator) shall process the claim within the time frame provided in
Section 11.8.4.
11.8.4 Notification of Adverse Benefit Determination. In any case of an Adverse
Benefit Determination of a claim for a Plan benefit, the Committee shall furnish
written notice to the affected Claimant within a reasonable period of time but
not later than ninety (90) days after receipt of such claim for Plan benefits
(or within one hundred and eighty (180) days if special circumstances
necessitate an extension of the ninety (90)-day period and the Claimant is
informed of such extension in writing within the ninety (90)-day period and is
provided with an extension notice consisting of an explanation of the special
circumstances requiring the extension of time and the date by which the benefit
determination will be rendered). Any notice that denies a benefit claim of a
Claimant in whole or in part shall, in a manner calculated to be understood by
the Claimant:
(i) State the specific reason or reasons for the Adverse Benefit Determination;

 

24



--------------------------------------------------------------------------------



 



(ii) Provide specific reference to pertinent Plan provisions on which the
Adverse Benefit Determination is based;
(iii) Describe any additional material or information necessary for the Claimant
to perfect the claim and explain why such material or information is necessary;
and
(iv) Describe the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an Adverse Benefit Determination
on review.
11.8.5 Review of Adverse Benefit Determination. A Claimant has the right to have
an Adverse Benefit Determination reviewed in accordance with the following
claims review procedure:
(i) The Claimant must submit a written request for such review to the Committee
not later than sixty (60) days following receipt by the Claimant of the Adverse
Benefit Determination notification;
(ii) The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits to
the Committee;
(iii) The Claimant shall have the right to have all comments, documents,
records, and other information relating to the claim for benefits that have been
submitted by the Claimant considered on review without regard to whether such
comments, documents, records or information were considered in the initial
benefit determination; and
(iv) The Claimant shall have reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits free of charge
upon request, including (a) documents, records or other information relied upon
for the benefit determination, (b) documents, records or other information
submitted, considered or generated without regard to whether such documents,
records or other information were relied upon in making the benefit
determination, and (c) documents, records or other information that demonstrates
compliance with the standard claims procedure.
The decision on review by the Committee will be binding and conclusive upon all
persons, and the Claimant shall neither be required nor be permitted to pursue
further appeals to the Committee.

 

25



--------------------------------------------------------------------------------



 



11.8.6 Notification of Benefit Determination on Review. Notice of the
Committee’s final benefit determination regarding an Adverse Benefit
Determination will be furnished in writing or electronically to the Claimant
after a full and fair review. Notice of an Adverse Benefit Determination upon
review will:
(i) State the specific reason or reasons for the Adverse Benefit Determination;
(ii) Provide specific reference to pertinent Plan provisions on which the
Adverse Benefit Determination is based;
(iii) State that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits including
(a) documents, records or other information relied upon for the benefit
determination, (b) documents, records or other information submitted, considered
or generated without regard to whether such documents, records or other
information were relied upon in making the benefit determination, and
(c) documents, records or other information that demonstrates compliance with
the standard claims procedure; and
(iv) Describe the Claimant’s right to bring an action under Section 502(a) of
ERISA.
The Committee shall notify a Claimant of its determination on review with
respect to the Adverse Benefit Determination of the Claimant within a reasonable
period of time but not later than sixty (60) days after the receipt of the
Claimant’s request for review unless the Committee determines that special
circumstances require an extension of time for processing the review of the
Adverse Benefit Determination. If the Committee determines that such extension
of time is required, written notice of the extension (which shall indicate the
special circumstances requiring the extension and the date by which the
Committee expects to render the determination on review) shall be furnished to
the Claimant prior to the termination of the initial sixty (60)-day review
period. In no event shall such extension exceed a period of sixty (60) days from
the end of the initial sixty (60)-day review period. In the event such extension
is due to the Claimant’s failure to submit necessary information, the period for
making the determination on a review will be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.

 

26



--------------------------------------------------------------------------------



 



11.8.7 Exhaustion of Administrative Remedies. Completion of the claims
procedures described in this Section 11.8 will be a condition precedent to the
commencement of any legal or equitable action in connection with a claim for
benefits under the Plan by a Claimant or by any other person or entity claiming
rights individually or through a Claimant; provided, however, that the Committee
may, in its sole discretion, waive compliance with such claims procedures as a
condition precedent to any such action.
11.8.8 Payment of Benefits. If the Committee (or the Benefits Administrator)
determines that a Claimant is entitled to a benefit hereunder, payment of such
benefit will be made to such Claimant (or commence, as applicable) as soon as
administratively practicable after the date the Committee (or the Benefits
Administrator) determines that such Claimant is entitled to such benefit or on
such other date as may be established pursuant to the Plan provisions or, as
applicable, designated by the Committee.
11.8.9 Authorized Representatives. An authorized representative may act on
behalf of a Claimant in pursuing a benefit claim or an appeal of an Adverse
Benefit Determination. An individual or entity will only be determined to be a
Claimant’s authorized representative for such purposes if the Claimant has
provided the Committee with a written statement identifying such individual or
entity as the Claimant’s authorized representative and describing the scope of
the authority of such authorized representative. In the event a Claimant
identifies an individual or entity as an authorized representative in writing to
the Committee but fails to describe the scope of the authority of such
authorized representative, the Committee shall assume that such authorized
representative has full powers to act with respect to all matters pertaining to
the Claimant’s benefit claim under the Plan or appeal of an Adverse Benefit
Determination with respect to such benefit claim.
ARTICLE XII. MISCELLANEOUS
12.1 Indemnification. If a Participant institutes any legal action in seeking to
obtain or enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by the Plan, the Participant’s
Employer shall, if the Participant prevails in such action, pay for all
reasonable legal fees and expenses incurred by such Participant.
12.2 Employment Status. The Plan does not constitute a contract of employment or
impose on the Participant or the Participant‘s Employer any obligation to retain
the Participant as an Employee, any restriction on changing the status of the
Participant’s employment, or any restriction on changing the policies of the
Company or its Affiliates regarding termination of employment.
12.3 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

27



--------------------------------------------------------------------------------



 



12.4 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of the United States
and, to the extent not preempted by such laws, by the laws of the State of
Texas, without regard to choice of law principles.
12.5 Withholding and Payment of Taxes. The Company or its Affiliates may
withhold from any amounts payable under the Plan all federal, state, local
and/or other taxes as shall be legally required. In addition, except as
otherwise provided herein, each Participant shall be solely responsible for the
payment of all income, excise and other taxes which are individually levied on
the Participant by any taxing authority with respect to any amount paid to such
Participant under the Plan.
12.6 Obligations Unfunded. All benefits due a Participant under the Plan are
unfunded and unsecured and are payable out of the general funds of the
Employers. One or more Employers may establish a “grantor trust” for the payment
of benefits and obligations hereunder, the assets of which shall be at all times
subject to the claims of creditors as provided for in such trust.
12.7 Construction. For purposes of the Plan, the following rules of construction
shall apply:
12.7.1 The word “or” is disjunctive but not necessarily exclusive.
12.7.2 Words in the singular include the plural; words in the plural include the
singular; and words in the neuter gender include the masculine and feminine
genders.
The Plan has been adopted by the Company to be effective as of the 26th day of
October, 2010.

            WILLBROS GROUP, INC.
      By:   /s/ Van A. Welch         Name:   Van A. Welch        Title:   Senior
Vice President and Chief Financial Officer   

 

28



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDITIONAL PROVISIONS OF THE SUMMARY PLAN
DESCRIPTION OF THE PLAN
I. General Plan Information:
Name of Plan: Willbros Group, Inc. 2010 Management Severance Plan for Executives
(the “Plan”)
Plan Sponsor and Employer Identification Number:
Willbros Group, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, TX 77027
EIN: 30-0513080
Plan Number: Plan #502
Type of Plan: Welfare Benefits
Type of Administration: Plan Administrator
Plan Administrator (and Agent for Service of Legal Process):
Willbros Executive Leadership Team
4400 Post Oak Parkway, Suite 1000
Houston, TX 77027
Plan Year: The Plan Year ends on the 31st day of December of each year.
II. The Statement of ERISA Rights.
As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants shall be entitled to:
Receive Information About Your Plan and Benefits

  *  
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Pension and Welfare Benefit Administration.

  *  
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and of the updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

  *  
Receive a summary of the Plan’s annual financial report, if applicable. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 

A-1



--------------------------------------------------------------------------------



 



Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, then you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
WILLBROS GROUP, INC. WAIVER AND
RELEASE AGREEMENT
This agreement, waiver and release (this “Agreement”), made as of the  _____ 
day of                     , 20_____  (the “Effective Date”), is made by and
among Willbros Group, Inc. (together with all successors thereto, “Company”) and
[INSERT PARTICIPANT NAME] (“Participant”).
WHEREAS, the Participant is eligible for a benefit under that certain Willbros
Group, Inc. 2010 Management Severance Plan for Executives (“Severance Plan”);
NOW THEREFORE, in consideration for receiving benefits and severance under the
Severance Plan and in consideration of the representations, covenants and mutual
promises set forth in this Agreement, the parties agree as follows:
1. Release. Except with respect to all of the Company’s obligations under the
Severance Plan, the Participant, and Participant’s heirs, executors, assigns,
agents, legal representatives, and personal representatives, hereby release,
acquit and forever discharge the Company, its predecessors, successors, parent,
subsidiaries, affiliates, operating units and their respective officers,
directors, agents, servants, employees, attorneys, stockholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
obligations, promises, acts, agreements, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to the day prior to execution of this
Agreement that arose out of or were related to the Participant’s employment with
the Company or the Participant’s termination of employment with the Company
including, but not limited to, any and all claims or demands pursuant to Title
VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000e, et seq., which prohibits discrimination in employment based
on race, color, national origin, religion or sex; the Civil Rights Act of 1866,
42 U.S.C. § 2000e, et seq., 42 U.S.C. §1981, 1983 and 1985, which prohibits
violations of civil rights; the Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1),
which prohibits unequal pay based upon gender; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. §1001, et seq., which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §
12101, et seq. and the Rehabilitation Act of 1973, which prohibit discrimination
against the disabled; the Family and Medical Leave Act of 1993, as amended 29
U.S.C. § 2601, et seq., which provides medical and family leave; the federal
Worker Adjustment and Retraining Notification Act (as amended) and similar laws
in other jurisdictions; the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.,
including the Wage and Hour Laws relating to payment of wages, including, but
not limited to, vacation pay, commissions, and bonuses; the Texas Pay Day Law;
and all other federal, state or local laws or regulations

 

B-1



--------------------------------------------------------------------------------



 



prohibiting employment discrimination and/or governing the payment of wages,
benefits, and other forms of compensation, and any claims for wrongful
discharge, breach of contract, breach of the implied covenant of good faith and
fair dealing, fraud, discrimination, harassment, defamation, infliction of
emotional distress, termination in violation of public policy, retaliation,
including workers’ compensation retaliation under state statutes, tort law,
contract law, libel. slander, or claims for retaliation, or other claims arising
under any local, state or federal regulation, statute or common law. This
Release does not apply to the payment of any and all benefits and/or monies
earned, accrued, vested or otherwise owing, if any, to the Participant under the
terms of a Company-sponsored tax qualified retirement or savings plan, except
that the Participant hereby releases and waives any claims that his termination
was to avoid payment of such benefits or payments, and that, as a result of his
termination, he is entitled to additional benefits or payments. Additionally,
this Release does not apply to any of Participant’s rights or obligations with
respect to indemnification or directors’ and officers’ liability coverage to
which Participant is entitled or subject in his capacity as a former officer or
employee of the Company. This Release does not apply to any claim or rights
which might arise out of the actions of the Company after the date the
Participant signs this Agreement. Further, notwithstanding anything herein to
the contrary, nothing herein or otherwise shall release the Company from any
claims, rights or damages that may not be released or waived as a matter of law.
2. No Inducement. Participant agrees that no promise or inducement to enter into
this Agreement has been offered or made except as set forth in this Agreement,
that the Participant is entering into this Agreement without any threat or
coercion and without reliance or any statement or representation made on behalf
of the Company or by any person employed by or representing the Company, except
for the written provisions and promises contained in this Agreement.
3. Damages. The parties agree that damages incurred as a result of a breach of
this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Participant files a claim against the Company with respect to a claim released
by Participant herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and severance payments under the Severance Plan until such claim is withdrawn by
Participant.
4. Advice of Counsel; Time to Consider; Revocation. Participant acknowledges the
following:
(a) Participant has read this Agreement, and understands its legal and binding
effect. Participant is acting voluntarily and of Participant’s own free will in
executing this Agreement.
(b) Participant has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Agreement.
(c) Participant was given at least twenty-one (21) days to consider the terms of
this Agreement before signing it.

 

B-2



--------------------------------------------------------------------------------



 



Participant understands that, if Participant signs this Agreement, Participant
may revoke it within seven days after signing it by delivering written
notification of intent to revoke within that seven day period. Participant
understands that this Agreement will not be effective until after the seven
(7) day period has expired.
5. No Admission. This Agreement shall not be construed as an admission by the
Company of any liability whatsoever, or as an admission by the Company of any
violation of rights, or of the Participant’s rights, or of any person, or any
violation of any order, law, statute, duty or contract.
6. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.
7. Amendment. This Agreement shall not be altered, amended, or modified except
by written instrument executed by the Company and the Participant. A waiver of
any portion of this Agreement shall not be deemed a waiver of any other portion
of this Agreement.
8. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
9. Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.
10. Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.
11. Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Texas without regard to
its choice of law principles.

 

B-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

         
 
  [INSERT PARTICIPANT NAME]    
 
       
 
 
 
   
 
 
Date:
   
 
 
 
   
 
       
 
  WILLBROS GROUP, INC., acting on behalf of itself and its Subsidiaries and
Affiliates    
 
       
 
  By:    
 
 
 
   
 
  Title:    
 
 
 
   
 
  Date:    
 
 
 
   

 

B-4



--------------------------------------------------------------------------------



 



A C K N O W L E D G M E N T
I HEREBY ACKNOWLEDGE that Willbros Group, Inc. (the “Company”), in accordance
with the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, informed me in writing that:
(1) I should consult with an attorney before signing the Waiver and Release
Agreement (“Agreement”) that was provided to me.
(2) I may review the Agreement for a period of up to twenty-one (21) days prior
to signing the Agreement. If I choose to take less than twenty-one (21) days to
review the Agreement, I do so knowingly, willingly and on advice of counsel.
(3) For a period of seven days following the signing of the Agreement, I may
revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven day revocation period has elapsed.
(4) The Company shall not accept my signed Agreement prior to the last day of my
employment.
I HEREBY FURTHER ACKNOWLEDGE receipt of the Agreement on the            day of
                    , 20     .

         
WITNESS:
       
 
       
 
 
 
[INSERT PARTICIPANT’S NAME]    

 

 